Soil protection (debate)
The next item is the debate on the oral question to the Council by Miroslav Ouzký, on behalf of the Committee on the Environment, Public Health and Food Safety, on progress in Council on the Framework Directive on Soil Protection - B6-0455/2008).
author. - Mr President, let me just stress that in September 2006 the Commission adopted a proposal for a framework directive on soil protection with the aim of protecting soil across the European Union. This proposal resulted in a very lively and interesting discussion in my committee - the Committee on the Environment, Public Health and Food Safety. The rapporteur, Mrs Christina Gutiérrez-Cortines, worked hard to find a compromise.
A first-reading position was adopted by the European Parliament on 14 November 2007. Since then it has been unclear when the Council will be able to adopt a common position and when this will be communicated to the European Parliament.
At the beginning of June my committee, therefore, put an oral question to the Council to learn more about the progress achieved in the Council since the adoption of Parliament's position. On behalf of my committee, I would like to ask the Council to elaborate on the progress achieved. Furthermore, my committee would like to know when the Council, according to current planning, will be able to communicate its common position on the framework directive on soil protection to the European Parliament.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, Mr Ouzký, the Sixth Environment Action Programme of the European Community recognises that soil is a limited resource and is a medium that is subjected to environmental constraints. The Programme seeks to define in absolute and unambiguous terms a specific strategy for soil protection that takes into account the principles of subsidiarity and regional diversity, which everyone understands very well.
In February 2007 - and here I too am retracing history - the Council held an advisory debate on the Commission's communication on a thematic strategy and on the proposal for a directive. In December 2007 it examined suggestions for a compromise on the directives that had been drawn up by the Portuguese Presidency, which had undertaken an enormous amount of work on this proposal, and these proposals took into account the opinion expressed by the European Parliament at first reading. Unfortunately, and in spite of the considerable efforts of the Portuguese Presidency, it was not possible to reach a political agreement at that particular time. The disagreement took various forms: some Member States questioned the very validity of the initiative, in other words the need to introduce Community regulations for soil protection; others thought that a framework directive would offer greater flexibility and would in particular help take into consideration those national policies that had already been implemented, policies that were not adequately recognised by the proposal for a directive as put forward. Since then various Member States have had time to reflect and France wishes to reopen this debate within the Council. The views of the European Parliament will naturally be a key component in our discussions and in the revival of the debate that we now want to see through to completion. We are aware of the fact that you have had to find a balance between those who did not want to infringe the legitimate powers of the Member States in the area of soil protection and those who were calling for an ambitious harmonised system of Community rules. We believe that Parliament's opinion represents a good basis for putting together a balanced package that we can all work on.
This initiative has therefore been re-launched today, though it is too early to say whether or not it will be possible to reach an agreement within the Council, and if so when this will happen and on what basis. It would not be fair on my part to give any indications in this regard. All that I can promise you is that the French Presidency will do its best - and here I repeat myself - while at the same time taking account of the opinion expressed by Parliament, which has managed to adopt a balanced position of its own, and one that is therefore extremely valuable in this difficult discussion. At the same time we are realistic, for this is a very sensitive dossier - as everyone has seen in the course of previous discussions - and even in the best-case scenario a second reading cannot in any case take place until after the EP elections next year. We are therefore in no hurry and will take the time that is needed to reach the most consensual result possible on a subject that has in the past shown itself to be extremely complex.
on behalf of the PPE-DE Group. - (ES) Mr President, I wish to direct my comments at the Minister in particular because I believe that her intellectual capacity will allow her to understand that this is a completely new issue.
The Commission, in line with its usual practices, presented a binding and, to a certain extent, reductionist directive. However, here in Parliament we realised that such a complex system as the soil could only be tackled on a comprehensive and theoretical basis. This is because soil affects the capture of CO2, it is the setting for human life, and it affects the productive system, agriculture, natural disasters and the creation of infrastructures. In short it affects everything and we understood that, in the case of 27 countries with very long legislative experience, many of these could not apply a directive based on simplistic criteria and extensive comitology. As a result, for the first time in the history of this Parliament, we developed a directive that was open, flexible, based on systematic criteria of self-organisation and aimed at a new development of Article 249 of the Treaty, which establishes that the Member States must have the same objectives and must meet these objectives, but allows them freedom in their application.
In this directive, existing legislation, existing catalogues and the bureaucracies of each country are respected. There is no obligation for the countries to do anything new if they can prove that the objectives of the directive have been met. Many of these countries have already fully met all these objectives. However, many Members have not understood this interaction between freedom and complexity, that order is possible within an open system and that open and flexible systems can exist within self-organisation. They have preferred to turn their backs on this legislation which affects life and the earth.
I do not understand how governments concerned about climate change can allow themselves to oppose a directive that tackles the problems of the soil, the earth and climate change and that encourages disaster prevention, supports reforestation, agriculture and productivity, and respects all previous agreements.
I repeat that we must understand what freedom is, as many do not know how to live with this.
on behalf of the PSE Group. - (ES) Mr President, Minister, Commissioner, ladies and gentlemen, all the important natural resources and environments, such as water, air and species and habitats of flora and fauna, are covered by specific Community legislation, whereas the soil, which is non-renewable and a scarce resource, as the Minister has just said, does not have this protection.
This omission must therefore be urgently rectified as we all suffer as a result of it, particularly at times of food scares or debates on fundamental economic and energy alternatives which are essentially based on the soil.
Filling this gap in Community legislation would serve to highlight the measures that we advocate in the fight against climate change, including aspects such as combating increasing erosion and desertification, and not forgetting the serious problem of soil contamination or the sealing of this soil as a result of rapid and unsustainable development which is not only at the root of the current economic crisis, but also devours such a fundamental resource as the soil.
In addition, including this issue within the European institutional legislative system would act as a stimulus to improve what is happening in the legislative process, by placing it within a coherent framework based on regulation and possibly on European funding which we could also link with the resources committed to the fight against climate change.
We should not forget that the risks threatening this finite and non-renewable resource affect, to a greater or lesser extent, the whole territory of all the Member States of the European Union, including significant cross-border effects.
There are various Member States - as my fellow Member has just said - which are not particularly inclined to standardise soil protection at European level. They should remember that what this Parliament previously adopted is not only a flexible, adaptable and ambitious legal instrument but also one which is not excessively prescriptive. It is an instrument that could help in making the fight against climate change more rigorous and effective.
Soil also has a very important function as a reserve of raw materials and as a carbon reserve, not to mention the CO2 storage proposals that are currently being debated or the effects that may be indicated in the legislation on the scarcity of water.
This proposal for a directive has been blocked in the Council since November 2007. This is unacceptable. Nearly a year has passed since this Chamber gave its opinion and I therefore consider that everything must be done to reverse this situation.
In this way, the Member States would have a specific regulation to protect the soil, not only with the aim of protecting the environment, but also to fight against climate change and the deforestation and desertification that are occurring. It would also create new areas for research, innovation and the application of technologies, lead to the creation of jobs and social opportunities and, in particular, improve the quality of life of European citizens.
I want to end by encouraging the Council Presidency to pursue its efforts to get this vital directive adopted. Do not be disheartened, Mrs Kosciusko-Morizet. We all know that there have been encouraging changes in the positions within the Council but you should be aware that we will not allow this directive to be stripped of its content.
Mrs Kosciusko-Morizet, your President often demonstrates great courage and great ambition on certain issues and challenges that are important: soil protection must be one of them.
Mr President, one of the points mentioned in the speech by the President-in-Office of the Council on this subject was that it is a highly sensitive issue. I agree with that completely. I will go further than that: I am, I believe, the first speaker up to now who can say in no uncertain terms that he does not see the need for a directive like this. I do not see why Europe has to have another directive. Why do I think that?
In the first place, we already have many directives relating to the soil that affect the health of the soil and the soil environment. Just think of the Water Directive, the Groundwater Directive, the Nitrates Directive, the 18 Directives relating to cross-compliance. All of these have an influence on the health of the soil. In Europe - and this is true in France and everywhere else - we are weighed down by too many administrative rules. The average farmer needs more time to fill in forms about all manner of things than he has to do his normal work on the farm. If there were to be yet another directive on top of all that, then that would be too much of a good thing.
We should first of all wait to see the results of the directives we already have: whether they are not enough and whether they do not make an adequate contribution to restoring the soil to a healthy condition. The Groundwater Directive will only come into operation in 2009, and so it is completely unnecessary to introduce a new directive before then. The Commission has produced a proposal and has calculated what the benefits will be. What I did not see anywhere in the calculation is what the administrative burden of implementing all this will be for those concerned. I will say it again: too much time is being wasted on administrative tasks, on filling in forms, on meetings and I do not know what else.
What could be done at this point in time? The Commission could play a very important role in the exchange of experience. There are certain countries that have already gone a very long way in restoring the soil to a healthy condition and there are other countries that have not. The countries that have already done this have done it without any help from Europe. Why not use those good examples for the countries that still have a problem?
Once again, I think that we have too much red tape at the moment and that Europe and the European Union in general will certainly not make itself more popular with the citizens by piling one regulation on top of another and then saying to them 'just get on with it'. No, let us reduce it as much as possible and follow the example of the Member States that could serve as examples for the other countries.
on behalf of the UEN Group. - (PL) Mr President, I should like to thank Mr Ouzký for the question he posed, as I too am concerned about how long it is taking to complete our legislative work on soil protection. The food crisis is increasingly making itself felt and the world population is growing whilst less and less land is being used for agriculture and the options for intensifying agricultural production are running out. In view of this state of affairs, sensible soil protection is especially necessary.
The very best way of protecting the soil is through sound agriculture and farming. Soil that is not used for agricultural purposes soon becomes degraded. We are all aware that a substantial amount of agricultural land is not being cultivated and is becoming degraded. This ought to change. The European Union's agricultural policy should ensure that it is profitable to cultivate agricultural land and legislation should encourage cultivation of the land. Those are the thoughts I would like to share with you in the course of this debate.
on behalf of the Verts/ALE Group. - (DE) Mr President, the Council representative said that there is considerable controversy in the Council on this issue, and that exists in the European Parliament as well.
The background to this controversy is as follows. It all depends on our definition of soil: is it a treasure hoard of fertility, whose purpose is to provide a source of nutrition for our crops and which forms the basis of life in an ecologically sound farming system, with a high level of CO2 capture? Or is it simply a substance which supports plants in a system of agro-industrial production which involves the use of oil, chemical and genetic technology and has extremely hazardous climate impacts? These are the two trends which exist, including in the European Union. We also have soils which have been taken out of agricultural production.
The Committee on Agriculture and Rural Development adopted an opinion which triggered a certain amount of controversy because the rapporteur who was appointed wanted to reject a directive. The majority in committee then delivered an opinion which accorded with a sensible approach to soil management, and this has been taken on board in the report. From an agricultural perspective, it would be extremely beneficial if this directive were adopted.
I cannot understand, let alone support, the opposition from the traditional farmers' associations. In my view, they are shooting themselves in the foot, because farming created our cultural landscapes during the course of history and is in a position to maintain them now.
I cannot endorse the view that it would create too much red tape. Mr Mulder, you said that this is already happening in some countries, one of them being Germany. We do not want excessive red tape. Why should these examples which you have cited not be incorporated into a framework directive with a clear principle of subsidiarity, taking account of regional, cultural, social and climatic conditions, so that decisions can be made at grassroots level as to what is necessary and what is not?
on behalf of the GUE/NGL Group. - (PT) Mr President, we know that this is a very sensitive area because protection of the soil, which is a scarce and non-renewable resource, is vital given that agriculture and the protection of biodiversity depend on this and because it forms a platform for human activities, not just for cities and infrastructures, but also for nature and the countryside. As a result, its protection is crucial to preserve our heritage, natural resources, surface water and groundwater quality, health and human life.
As a very dynamic system which performs many functions and delivers services vital to human activities and to the survival of ecosystems, soil protection is a collective imperative in our common lives and in the defence of future generations. This means that it must not be subject to competition rules. However, soil is also subject to a great deal of abuse, to property speculation, and to degradation and contamination, including in border areas, which means that there must be better cooperation between Member States and the definition of common objectives in line with the subsidiarity principle and the social function of the earth.
There are various Community policies which have implications for the soil and which may endanger its protection. That is why we need to further study the risks and various perspectives of soil in order to identify appropriate measures which can protect the soil. One very important contribution would be a change in the common agricultural policy to provide greater support for family-based agriculture and small and medium-sized farmers.
It is in this context that we need to know the Council's position and also monitor its development.
(FR) Mr President, my first reaction to the discussion that has taken place on this proposal for a framework directive was to ask myself whether we really needed such a text and whether such a solution was really appropriate. We already have a raft of regulations on soil protection, waste, pesticides, the protection of the natural environment, groundwater and so on. Moreover, in the context of 'better regulation', which is something we in Parliament have been working on for some time, I realise that it is important not to give the impression that we are once again just putting things through the Commission mill and accumulating one regulation after another. I was also thinking about our local representatives and about our municipal mayors who will have even more on their plate with this framework directive.
There is another reality, however. The fact is that human practices have failed completely to treat our soil with respect and that efforts have been systematically made to engage in intensive production methods and in so doing to impoverish the soil and to adopt urban practices that have led to its degradation. I believe that Mrs Gutiérrez, whose work I would describe as remarkable, has presented us with very acceptable proposals in an effort to bring the different sides closer together - because indeed we see that there really is quite marked opposition within Parliament, just as there is within the Council - and that by listening to Parliament she has finally succeeded in putting forward proposals that appear to be as consensual as possible. She has produced a set of balanced positions that respect the subsidiarity principle, particularly in the choice of methods that the Member States are required to adopt in order to put the soil regulations into practice. She has avoided any increase in the administrative burden by urging us to make up for the errors of the past by way of our agricultural, industrial and urban practices, which until now have failed to respect the soil.
I now address the Council: when the Council Presidency tells us that we need not hurry, this means that they are going to put the dossier on hold. They are going to put it on hold when there is in fact a real need, given the disparity that exists between the Member States, to take up positions that while respecting the subsidiarity principle are clearly aimed at preserving and protecting our soil.
(PT) Mr President, as the Minister said, this is a sensitive and highly complex issue on which it is not easy to achieve consensus among 27 Member States or even in this Parliament, as has been seen. As my colleague Inés Ayala said, soil is a non-renewable resource that is connected with natural disasters and agricultural production and that encompasses such delicate and demanding issues as soil use, development and nature conservation.
Many interests are at stake and many fellow Members question whether this directive is necessary. Others question its flexibility. A very rigid legal framework is not always the best way to achieve the objectives sought, bearing in mind the different situations. In my opinion, this directive is important and necessary to maintain the balance of the ecosystems.
Mr President, can I say to the President-in-Office that it is very nice of her to put the ball rolling onto the playing field, but can I suggest that she take it back and put it in the box? Because, in my view, we really do not need this directive. I think the previous Council had it absolutely right when they said they did not want it. I echo very much the words of Jan Mulder that we do already have the Nitrates Directive and the Groundwater Directive. All these things are beginning to take action on the soil and making sure we are cleaning up our soils throughout the European Union.
I agree with Graefe zu Baringdorf that the farmers are indeed the custodians of the soil and that soil is so important for everything we grow, but do we actually need a soil directive? The problem with this soil directive is that it has been far too all-encompassing. We are trying to deal with industrial land and industrial pollution; we are talking about urban development and then about agricultural land and agricultural soils.
It is just nonsense to actually bring in legislation like this at this stage. I think one of the problems we have here in the European Union - and I think we do it out of the very best of intentions - is that if we need to do something, we immediately legislate. I do not think so. I think we have to pause for a moment and reflect. I think the Council got it right. I suggest that it is not time to bring this back. I would suggest that it goes back to a new Commission and the new Council in the next parliamentary session. They can look again to see what is happening.
I would encourage Member States that do not have controls over the use of industrial land and over pollution from industry to actually put those in place at the national level. Let us not interfere from the European level because I do not believe we need it. I think we want to make sure that we do not have the level of bureaucracy that we are getting. People are absolutely fed up to their back teeth with further bureaucracy. So I would say to the President-in-Office: please do not set the ball rolling; take it back again.
Mr President, firstly I would like to remind colleagues and the French presidency that, at Parliament's first reading on 14 November 2007, a considerable number of MEPs - 295 in fact - voted against this directive.
There is no doubt that there are significant concerns about the cost of the proposed directive, especially those sections on contaminated land and national inventories.
Subsidiarity is a key question here, given that soil has limited cross-border effects, unlike air and water which, of course, are mobile. The proposed directive would force too many Member States with already-effective domestic measures to dismantle them, as they would be incompatible with the directive.
The point is not that we do not need any EU action on soil protection - indeed, the thematic strategy contains many good suggestions - but that any new EU strategy on soil protection should add value to and complement, not replace, Member States' existing domestic policies.
(DE) Mr President, ladies and gentlemen, soil protection is an extremely important task for ensuring a healthy farming environment for future generations. I would underscore everything that has been said in that connection so far. However, none of these arguments means that soil protection should be a European task. Not every problem in Europe is necessarily a problem for Europe. Soil is a local, a localised medium. As a rule, soil contamination has no cross-border impacts, so there is no reason for soil protection to be a task for the European Union; nor, indeed, does it have any European added value. Many of the European countries already have soil protection regulations which work very well, and there is not the slightest reason to impose a European regulation on those that do not. Or do you believe, Commissioner - quite seriously - that wherever Member States are not taking action within their own sphere of competence, the Commission should fill the gap? That would be absurd.
For reasons of subsidiarity, soil protection is a task for the Member States, and they are quite capable of dealing with it. That being the case, the Council - including your own country, Madam Secretary of State - provisionally halted this initiative. I very much hope that the French Republic will stick to this position. I have no doubt that it could be useful to draft a European soil protection strategy, and I would also have no problem with Europe making a financial contribution wherever optimum soil protection has not yet been achieved. However, I am firmly opposed to having harmonised soil protection legislation imposed upon all of us, funded by the Community, simply because there is no soil protection legislation in some countries. That is not what Europe is supposed to be about. It would be a piece of completely superfluous bureaucracy of the type which sends citizens running for cover, before expressing their opinions in elections and referenda. It has to be stopped.
(HU) However right Mr Graefe zu Baringdorf is in saying that farmers protect the soil, there has indeed been a very considerable loss of soil cleanliness in recent decades as a consequence of intensive farming and the great use of fertilisers and chemicals. This previously applied to both the old and the new Member States. In the last twenty years, the new Member States have not really had the money for fertilisers or chemicals and so, for example, four times less fertiliser per hectare is used in Hungary than in The Netherlands. The real solution to the question is therefore a farming matter, namely that in future we will have to use methods that protect the biosphere and the soil and that reduce this burden on the soil, so brand new methods and new approaches are needed in order to protect the soil, since this is in the interests of all European farmers. There are a huge number of irrational things in this system, for example crops are not planted after the harvest and energy is lost. Compostable crops could be planted and, for example, the fertiliser burden could thus be reduced. Thank you for your attention.
(EL) Madam President, Commissioner, President-in-Office of the Council, we all agree on this, and we all want to see the land protected. It is the land that feeds the population, and we want it to continue giving us food, above all healthy food. The land, we all agree, is the environment, and we want to protect it, but I am seriously afraid we are destroying it.
The Soil Protection Directive makes a clear distinction between pollution caused by agriculture and pollution from industry. As regards pollution caused by agriculture, we see many efforts being made under the common agricultural policy, and many efforts within the scope of the Health Check; and recently we had the report on a significant reduction in the use of agricultural chemicals. All these efforts are being made in terms of agriculture.
However, the major concern is what is being done about industrial pollution. We in the Committee on Agriculture and Rural Development are concerned by the impact intensifying soil contamination is having on our agricultural produce and on the environment.
This pollution is reflected in the soil and water, and it is therefore advisable to adopt indicators and assessment thresholds before we reach the point of no return. Therefore, I urgently request that we monitor air pollution very frequently - we happen to do this thoroughly - and also monitor soil pollution. We should do this particularly in highly industrialised areas.
I am optimistic that the French Presidency will take account of the Member States' positions and will find a mutually acceptable solution on this issue.
(PL) Mr President, a year has gone by since we adopted our stance at first reading concerning the directive on soil protection. Nonetheless, the Council has so far been unable to secure agreement. A few Member States still persist in acting as a blocking minority. There is now hope of achieving a compromise under the French Presidency. The presentation by the representative of France indicated that such hope did exist.
We have heard much criticism of the project, alleging that it will increase bureaucracy or duplicate existing national and Community legislation. I believe the opposite is the case. Such a directive is needed, because it will result in unification of legislation in this area and will bring together at Union level all the efforts being made to protect the soil. In addition to local and regional efforts, action at Union level is required if we are to halt soil degradation. The soil is an asset common to us all. Common principles and objectives must therefore be established, and the relevant action taken. It is important for all Union citizens to become aware of the important part the soil plays in the ecosystem and also in our daily lives and in the economy.
Unfortunately, dangerous substances are still to be found on the territory of many Member States. I refer to landfill sites and chemical weapons left behind by the Soviet army present there in the past. Certain countries are not in a position to deal with these issues on their own. Appropriate encouragement and aid for Member States to assist such countries with the removal of such material is therefore needed. There is an urgent need for relevant provisions that will allow degraded land to be put back into use and will also limit soil degradation and ensure that the soil is exploited in a sustainable manner. All this would certainly be a step in the right direction in terms of protection of the natural environment and in terms of preserving the soil which is such a valuable natural resource. In this respect, the directive should prove very helpful to us. The legislative work ought therefore to continue. In addition, independent experts must be consulted and we should take their opinions into account.
Mr President, I spoke to a farmer this morning, unfortunately a farmer who is sitting looking at sodden fields because certainly in Ireland and in other parts of northern Europe we are having a really bad harvest. I think we should bear them in mind this morning. This young farmer - and she is trained - has read the soils directive and has a real concern that for someone like her who is using minimum cultivation, doing the right think for the soil, this directive will penalise her, particularly in unseasonable weather conditions. She knows what she is talking about. I believe we do not need a directive to have good soils: we need Member States to take responsibility and most of all we need good farm advice backed up with good national research on what is best for soils.
I think one of the big problems we face, and we face it certainly in Ireland, is very bad planning, which has created huge problems of flooding and the ancillary difficulties that leads to. Let us leave this to the Member States. Let us give them direction, but not another directive to add to the 18 that farmers already have to comply with.
Mr President, I would say to the Commission and the Council to take all the time they need for this directive. In fact, as far as I am concerned, they can take it away forever. From my point of view, I believe we neither need nor require this directive.
Farmers suffer enough red tape and bureaucracy at present and they see this all emanating from Brussels. This could well be the straw that breaks the camel's back.
It is true that soil is very important and must be protected, but I have never yet met a farmer who will not protect the soil on his land - their future depends on it. The needs from the different parts of Europe are very different. Soils require different support from the north to the south, from the east to the west.
This is a sensitive issue. Please take it away and bury this directive. As Mr Mulder said, we already have sufficient directives. The intention may be good, but we do not need this good intention.
(DE) Mr President, Commissioner, ladies and gentlemen, the European Union should act within the scope of its competences in those areas where it can genuinely create European added value with its own rules. In this particular case, I do not see any added value being created. What I do see are certain countries which are not taking their responsibilities in the domestic arena seriously, or at least have not done so to date, or simply believe that they can access European money in this way. I cannot identify any added value at all; what I do see, however, are additional costs and more red tape, especially for those countries which have fulfilled their commitments at home and have taken reasonable soil protection measures.
Mr President, soil protection is of course necessary, but what is not necessary is another EU directive. As Mr Mulder said, we already have a plethora of directives and legions of rules on cross-compliance. This is a Member State issue. What nation is going to let its soil erode away and degrade? Indeed, what farmer needs Brussels to tell him not to allow his assets to degrade? It is ludicrous. More Brussels nannying will only add to the already intolerable administrative burden on farmers, whose time looking after their land is being constantly diminished by the time taken to fill in foolish forms. The Parliament and Commission should break the habit of a lifetime and forget about it.
Mr President, I totally endorse what my colleagues in the 'catch-the-eye' process have been talking about.
If the Commission would like to come and look at my farm, it has been farmed for 3 000 years before Christ was born, and continues to be farmed. The soil is in some of the best hearts. In fact this year we are producing four and a half tonnes of wheat to the acre, which is over 10 tonnes of wheat per hectare - if we can combine it, of course.
We look after and manage the soil. Leave it to those people who know about it. Do not bring in any more bureaucracy from Brussels because all you do is give everybody here a bad name, and we do some good work. Keep up and do the good work, but leave it to the Member State.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, firstly let me say that I want no more uncertainty on this point. The Presidency is very much motivated by this directive and is convinced of the need for having such a directive on this issue. I would also repeat that this position has been steadily held, that it does not just date from the current presidency, and I cannot accept some of the insinuations that have been made in this regard. In December 2007, when the first debate was held in the Council, certain Member States - and there is an echo of this in today's discussion - were formally opposed to the principle of a directive. Other Member States were already involved in drawing up national policies in this area and were of the view that while a directive was a good idea the proposal being put forward did not adequately respect the subsidiarity principle and did not take sufficient account of the efforts that had already been made, including points of a highly technical nature. At that time France was one of this group of states. Today, as we hold the presidency and once again remain faithful to this position, we are very much motivated and keen to find agreement on a directive for soil protection. For all that, we have all seen today that there are sharp disagreements and that these are a fairly true reflection of what has been happening within the European Council. We are striving to reach an agreement that may perhaps, as we hope, yield success during the current French Presidency. However, as we can all see, this is going to be far from simple.
Member of the Commission. - Mr President, thank you for the opportunity to contribute to this debate arising from the oral question from Parliament to the Council. Let me state that the Commission reaffirms its commitment to reaching an agreement on the soil protection directive, and will do its utmost to achieve that aim.
The Commission made its proposal on the basis of Parliament and Council resolutions calling for a comprehensive European Union approach to soil protection. I remember very clearly, Mr Nassauer, that in late spring 2006 I received a letter from the German Government with the majority - if not all - the Länder in Germany calling for a soil directive. We welcome Parliament's strong support for a soil directive, albeit introducing modifications to the Commission proposal. I hope we can achieve the sufficient level of complexity indicated by Mrs Gutiérrez-Cortines
We regret that the Council was not able to reach a political agreement in December, in spite of the enormous work done by the Portuguese presidency, the support of 22 Member States and the flexibility shown by the Commission. I stress that, while this political impasse remains, soil degradation is continuing, as has been made very clear by the scientific community, for instance at a high-level conference on soil and climate change recently organised by the Commission.
I therefore welcome France's commitment to restarting the work, and look forward to working constructively with France and the other Member States to make sure that we reach a political agreement in the Council securing a high level of soil protection as early as possible.
However, the Commission has to ensure that the final text can be implemented and that it represents added value compared to current levels of soil protection. I assure you that I remain committed to that task.
The debate is closed.